      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 1 of 45




 11   RESNICK & LOUIS, P.C.
      MELISSA J. ROOSE, ESQ.
 22   Nevada Bar No. 7889
      JOSHUA Y. ANG, ESQ.
 33   Nevada Bar No. 14026
      8925 West Russell Road, Suite 220
 44   Las Vegas, NV 89148
      mroose@rlattorneys.com
 55   jang@rlattorneys.com
 66   Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
      Attorneys for Defendants Ricardo Barcena and
 77   Swift Transportation Co. of AZ LLC

 88                                UNITED STATES DISTRICT COURT
  9
 9                                      DISTRICT OF NEVADA
10
10
      MITCHELL SAVOY, an individual,                     CASE NO.:
11
11
12                   Plaintiff,                          SWIFT TRANSPORTATION CO. OF
12                                                       AZ, LLC AND RICARDO
13    v.                                                 BARCENA’S NOTICE OF REMOVAL
13                                                       PURSUANT TO 28 U.S. CODE § 1446
14    RICARDO BARCENA, individually; SWIFT
14    TRANSPORTATION CO. OF AZ, LLC; and
15
15    DOES I through X, inclusive; ROE
16    CORPORATIONS XI through XX, inclusive,
16
17                   Defendants.
17
18
18
19
19           Defendants, SWIFT TRANSPORTATION CO. OF AZ, LLC (“Swift”) and RICARDO
20
20    BARCENA (“Barcena”) (collectively “Defendants”), by and through their counsel of record,
21
21    Melissa J. Roose, Esq. and Joshua Y. Ang, Esq., of the law offices of RESNICK & LOUIS,
22
22    P.C., hereby give notice of removal of this action to the United States District Court for the
23
23    District of Nevada from the Nevada Eighth Judicial District Court in and for Clark County.
24
24    This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11.
25
25           In support of this Notice of Removal, Defendants state and allege as follows:
26
26
27
28
                                                     1
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 2 of 45




 11         1. This Court has original jurisdiction over the subject matter of this action under the

 22            provisions of 28 U.S.C. § 1332 in that there is complete diversity between the parties

 33            and more than $75,000 in controversy, exclusive of interests and costs.

 44         2. Swift and Barcena are Defendants in the above-entitled action now pending in the

 55            Eighth Judicial District, Clark County, Nevada, Case No. A-21-828897-C.

 66         3. Defendant Swift is a limited liability company formed under the laws of the state of

 77            Delaware with its principal place of business in Arizona.

 88         4. Defendant, Ricardo Barcena. is a citizen of the State of California.
  9         5. Plaintiff, Mitchell Savoy, is a citizen of the State of Nevada.
 9
10          6. With respect to the amount in controversy, on February 26, 2021 Plaintiff declared
10
11             $165,452.24 in damages for past medical specials and seeks additional sums for
11
12             pain and suffering wherein the damages in controversy exceed $75,000. See Exhibit
12
13
13             A [Declaration of Counsel] and Exhibit B [Plaintiff’s Petition for Exemption From
14
14             Arbitration]. Thus, removal is proper as this Court has jurisdiction to entertain this
15
15             matter based on diversity jurisdiction.
16
16          7. On February 3, 2021, Plaintiff filed his initial Complaint against improper party
17
17             “Swift Transportation Services, LLC” and “Barcena Ricardo.” On February 8, 2021,
18
18             Plaintiff served Swift Transportation Services, LLC with the Summons and
19
19             Complaint and left copies of the Summons and Complaint “with or in the presence
20
               of Jane Doe hispanic female” for “Barcena Ricardo.”               On February 19, 2021,
20
21
               Plaintiff filed an Amended Complaint to correct the improperly named parties. On
21
22
               February 25, 2021, Swift Transportation Co. of AZ LLC and Ricardo Barcena filed
22
23
               an Answer to the Amended Complaint. Removal is timely pursuant to 28 U.S. Code
23
24
               § 1446(b)(3) as Plaintiff’s initial Complaint was served less than 30 days prior to this
24
25
               Notice of Removal.
25
26
      ///
26
27
28
                                                     2
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 3 of 45




 11          8. Copies of Plaintiff’s Initial Appearance Fee Disclosure, Plaintiff’s Complaint,

 22              Plaintiff’s Amended Complaint, Summonses, Affidavits of Service and Petition for

 33              Exemption From Arbitration are attached hereto as Exhibit B.                      This

 44              constitutes/evidences all of the papers and pleadings served to Defendants.

 55          9. Copies of Defendants’ Initial Appearance Fee Disclosure, Defendants’ Answer to

 66              Plaintiff’s Amended Complaint, Jury Demand and Swift’s NRCP 7.1 Disclosure

 77              Statement are attached hereto as Exhibit C. This constitutes all of the papers and

 88              pleadings filed by Defendants.
  9          10. Defendants have concurrently filed a copy of this Notice of Removal with the Clark
 9
10               County District Court Clerk and have served a copy of this document upon Plaintiff.
10
11           Based upon the foregoing, Defendants hereby remove the above action now pending in
11
12    the Eighth Judicial District, Clark County, Nevada, Case No. A-21-828897-C, to this Court.
12
13           DATED this 2nd day of March 2021.
13
14                                                RESNICK & LOUIS, P.C.
14
15
15
16                                                /s/ Melissa J. Roose
16                                                MELISSA J. ROOSE, ESQ.
17                                                Nevada Bar No. 7889
17                                                JOSHUA Y. ANG, ESQ.
18                                                Nevada Bar No. 14026
18                                                8925 West Russell Road, Suite 220
19                                                Las Vegas, NV 89148
19                                                Attorneys for Defendants Ricardo Barcena and
20
                                                  Swift Transportation Co. of AZ LLC
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                      3
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 4 of 45




                                   CERTIFICATE OF SERVICE
 11

 22         Pursuant to the Federal Rules of Civil Procedure and the Court’s Local Rules,
      the undersigned hereby certified that on this day, March 2, 2021, a copy of the foregoing
 33
      document was served upon all parties and counsel of records through the Court’s CM/ECF
 44
      system.
 55       Justin G. Randall, Esq.
          ER INJURY ATTORNEYS
 66       4795 South Durango Drive
          Las Vegas, NV 89147
 77       Attorneys for Plaintiff
          Mitchell Savoy
 88
  9
 9
10
10
11
11                                                  /s/ JoshuaYAng
12                                             An Employee of Resnick & Louis, P.C.
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                  4
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 5 of 45




                    Exhibit A
 11

 22

 33

 44

 55

 66

 77

 88
  9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21



                    Exhibit A
22
22
23
23
24
24
25
25
26
26
27
28
                                           5
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 6 of 45




 11                         DECLARATION IN SUPPORT OF REMOVAL

 22
      STATE OF NEVADA              )
 33                                )
 44   COUNTY OF CLARK              )

 55      1. I am an attorney duly licensed to practice law in the State of Nevada and a partner with
 66         the law firm Resnick & Louis, P.C.
 77      2. I am one of the attorneys for Defendants, RICARDO BARCENA and SWIFT
 88         TRANSPORTATION CO. OF AZ, LLC in this matter. I have personal knowledge of the
  9
 9          facts contained herein, and I am competent to testify thereto.
10
10       3. With respect to the amount in controversy, on February 26, 2021 Plaintiff declared
11
11          $165,452.24 in damages for past medical specials and seeks additional sums for pain
12
12          and suffering wherein the damages in controversy exceed $75,000. Thus, removal is
13
13          proper as this Court has jurisdiction to entertain this matter based on diversity
14
14          jurisdiction.
15
15       4. This matter is being timely removed within 30 days of the February 8, 2021 date Plaintiff
16
16          served the initial summons and complaint.
17
17       5. Based upon the foregoing, I believe that our removal is in good faith.
18
18       6. I declare under penalty of perjury that the foregoing is true and correct to the best of my
19
19          knowledge and understanding, per the laws of the State of Nevada.
20
20
21
            Dated this 2nd day of March 2021.
21
22
22
23
23
24                                                              ________________________
24
25                                                                Melissa J. Roose, Esq.

25
26
26
27
28
                                                      1
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 7 of 45




                     Exhibit B
 11

 22

 33

 44

 55

 66

 77

 88
  9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21



                     Exhibit B
22
22
23
23
24
24
25
25
26
26
27
28
                                           6
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 8 of 45
                                                       Electronically Filed
                                                       2/3/2021 6:42 PM
                                                       Steven D. Grierson
                                                       CLERK OF THE COURT




                                                    CASE NO: A-21-828897-C
                                                             Department 29




                       Case Number: A-21-828897-C
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 9 of 45
                                                       Electronically Filed
                                                       2/3/2021 6:42 PM
                                                       Steven D. Grierson
                                                       CLERK OF THE COURT




                                                    CASE NO: A-21-828897-C
                                                             Department 29




                       Case Number: A-21-828897-C
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 10 of 45
                                                        Electronically Filed
                                                        2/3/2021 6:42 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-21-828897-C
                                                              Department 29




                        Case Number: A-21-828897-C
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 11 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 12 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 13 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 14 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 15 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 16 of 45
                                                        Electronically Filed
                                                        2/19/2021 11:50 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-21-828897-C
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 17 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 18 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 19 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 20 of 45
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 21 of 45
          Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 22 of 45
                                                        Electronically Issued
                                                         2/3/2021 6:42 PM




 1      SUMM
        J ustin G. Randall, Esq.
    2   Nevada Bar No. 12476
        ER INJURY ATTORNEYS
 3      4795 South Durango Drive.
        Las Vegas, Nevada 89147
    4   Telephone: (702)968-7500
        Facsimile: (702)989-0369
    5   Attorneys for Plaintiff
                                                             DISTRICT COURT

                                                      CLARK COUNTY,NEVADA

        MITCHELL SAVOY,individually;                                   )
                                                                       ) CASE NoCASE NO: A-21-828897-C
                          Plaintiff,                                   ) DEPT. NO.
    9            VS.                          )                                                      Department 29
                                              )
10      BARCENA RICARDO,individually;         ) SUMMONS
        SWIFT TRANSPORTATION SERVICES, LLC; )
:ii     and DOES 1 through X,inclusive; ROE   )
        CORPORATIONS XI through XX,inclusive, )
12                                            )
                     Defendants.              )
13
                       •                      )
        NOTICE! YOUHAVE BEEN SUED,THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
11      BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS,READ THE INFORMATION BELOW.

15
                                     SWIFT TRANSPORTATION SERVICES,LLC
16
        TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth in the
        Complaint.
17
                  If you intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of service,
        you must do the following:
1
                  a.       File with the Clerk of this Court, whose address is shown below, a formal written response to the Complaint in
                           accordance with the rules of the Court, with the appropriate filing fee,
19                b.       Serve a copy of your response upon the attorney whose name and address is shown below.
        2.        Unless you respond, your default will be entered upon application of the Plaintiff(s) and this Court may enter a
20      judgment against you for the relief demanded in the Complaint, which could result in the taking of money or property or other
        relief requested in the Complaint
21      3.        If you intend to seek the advice of an attorney in this !natter, you should do so promptly so that your response may be
        filed on time.
22      4.        The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission members
        and legislators, each haveAS.days after service of this summons within which to file an answer or other responsive pleading to
23      the complaint.

24      Issued at the 'difeetiOn 0                                     ,;g.,PBRK.017 THE COUP:1'
                                                                                                                       2/4/2021
25
        J ustin  Rondall, Esq.                                                                                        DATE
26      NO04 Bar No. 12476                                              200 Lewis Avenue,- 5th
        4 Ci5 South Durango Drive                                       Las Vegas, Nevada 891551601
        Las Vegas, Nevada 89147
27                                                                    Patricia Azucena-Preza
        Attorneys for Plaintiff
2




                                                      Case Number: A-21-828897-C
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 23 of 45
                                                        Electronically Filed
                                                        2/23/2021 4:14 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-21-828897-C
Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 24 of 45
                                                        Electronically Filed
                                                        2/24/2021 3:39 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-21-828897-C
          Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 25 of 45
                                                                                    Electronically Filed
                                                                                    2/26/2021 3:12 PM
                                                                                    Steven D. Grierson
                                                                                    CLERK OF THE COURT
     ABREA
1    Justin G. Randall, Esq.
     Nevada Bar No. 12476
2
     ER INJURY ATTORNEYS
3    4795 South Durango Drive
     Las Vegas, Nevada 89147
4    Telephone: (702) 968-7500
     Facsimile: (702) 989-7525
5    Email: justin@erinjuryattorneys.com
     Attorneys for Plaintiffs
6
                                               DISTRICT COURT
7
                                         CLARK COUNTY, NEVADA
8
      MITCHELL SAVOY, individually;
9
                                                                CASE NO.: A-21-828897-C
                     Plaintiff,                                 DEPT NO.: 29
10
             vs.
11
      RICARDO BARCENA, individually;
12
      SWIFT TRANSPORTATION CO. OF AZ,
      LLC; and DOES I through X, inclusive; ROE
13
      CORPORATIONS XI through XX, inclusive,

14
                     Defendants.
15
                          PETITION FOR EXEMPTION FROM ARBITRATION
16
            COMES NOW Plaintiff, MITCHELL SAVOY, by and through his attorneys of record,
17
     JUSTIN G. RANDALL, ESQ., of ER INJURY ATTORNEYS, and hereby requests the above entitled
18
     matter be exempted from arbitration pursuant to Nevada Arbitration Rule 3 and 5, as this case:
19
            1.       presents a significant issue of public policy;
20
            2. XX involves an amount in issue in excess of $50,000, exclusive of interest and costs;
21
            3.       presents unusual circumstances which constitute good cause for removal from the
22
             program.
23
            This is an action for personal injuries resulting from a motor vehicle/pedestrian accident that
24
     occurred in Clark County Nevada on July 1, 2020.
25
            On this date, Defendant RICARDO BARCENA negligently operated a semi-truck owned by
26
     Defendant SWIFT TRANSPORTATION CO. OF AZ, LLC, wherein Barcena hit Plaintiff
27
     MITCHELL SAVOY as Plaintiff crossed a street in his wheelchair. As a result of this incident,
28



                                                          1
                                          Case Number: A-21-828897-C
          Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 26 of 45




1    Plaintiff suffered severe and permanent injuries.

2            To date, Plaintiff MITCHELL SAVOY has incurred the following medical expenses as a result

3    of the subject incidents:

4

5              1.    City of Henderson Fire and Rescue                                   $1,389.02

6
               2.    St. Rose Dominican Hospital- Siena Campus                          $56,138.00
               3.    Vituity Partners                                                    $1,652.00
7
               4.    Radiology Associates of Nevada                                        $614.78
8
               5.    Washington Hospital Healthcare System                             $105,658.44
9
                                        TOTAL DAMAGES                                 $165,452.24
10

11           Plaintiff was a fault-free pedestrian crossing the street in a marked crosswalk in his
12   motorized wheelchair. Plaintiff’s wheelchair became lodged in the tire of the semi-truck. Plaintiff
13   has undergone spine surgery due to this accident.
14
             As is evidenced by the injuries diagnosed by Plaintiffs’ healthcare providers, together with
15
     the significant medical expenses incurred by Plaintiffs and the future cost of treatment, Plaintiffs’
16
     case has a probable jury award value in excess of $50,000. Accordingly, and pursuant to N.A.R. 3,
17
     this matter is appropriately exempted from the Court Annexed Arbitration Program. Further, this
18
     request for exemption has been timely filed pursuant to the requirements set forth in N.A.R. 5.
19           Based upon the foregoing, I hereby certify pursuant to N.R.C.P. 11 this case to be within the
20   exemption marked above, and I am aware of the sanctions which may be imposed against any
21   attorney or party who without good cause or justification attempts to remove a case from the
22   arbitration program.
23
                                                    ER INJURY ATTORNEYS
24

25

26                                                  Justin G. Randall, Esq.
                                                    Nevada Bar No. 12476
27                                                  4795 South Durango Drive
                                                    Las Vegas, Nevada 89147
28                                                  Attorneys for Plaintiff


                                                         2
          Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 27 of 45




1                                      CERTIFICATE OF SERVICE

2           Pursuant to N.R.C.P. 5(a), E.D.C.R. 7.26(a) and N.E.F.C.R. 9, I hereby certify that I am an

3    employee of ER INJURY ATTORNEYS, and on the 26th day of February, 2021, the foregoing

4    PETITION FOR EXEMPTION FROM ARBITRATION was served by electronic via the Eighth

5    Judicial Court’s Odyssey E-File and Serve system, to the following counsel of record:

6

7
     Melissa J. Roose, Esq.
     RESNICK & LOUIS, P.C.
8    Joshua Y. Ang, Esq.
     8925 West Russell Rd., Ste 220
9    Las Vegas, NV 89148
     Attorney for Defendants
10

11
                                                    /s/ Amber Geiman
12                                               An Employee of ER INJURY ATTORNEYS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      3
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 28 of 45




                     Exhibit C
 11

 22

 33

 44

 55

 66

 77

 88
  9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21



                     Exhibit C
22
22
23
23
24
24
25
25
26
26
27
28
                                            7
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 29 of 45
                                                                            Electronically Filed
                                                                            2/25/2021 11:24 AM
                                                                            Steven D. Grierson
                                                                            CLERK OF THE COURT



 11   IAFD
      RESNICK & LOUIS, P.C.
 22   MELISSA J. ROOSE, ESQ.
      Nevada Bar No. 7889
 33   JOSHUA Y. ANG, ESQ.
      Nevada Bar No. 14026
 44   8925 West Russell Road, Suite 220
      Las Vegas, NV 89148
 55   mroose@rlattorneys.com
      jang@rlattorneys.com
 66
      Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
 77   Attorneys for Defendant Ricardo Barcena and
      Swift Transportation Co. of AZ LLC
 88
  9                                      DISTRICT COURT
 9                                    CLARK COUNTY, NEVADA
10
10    MITCHELL SAVOY, an individual,                        CASE NO.: A-21-828897-C
11                                                          DEPT. NO.: 29
11
                     Plaintiff,
12
12                                                          INITIAL APPEARANCE FEE
13    v.                                                    DISCLOSURE (NRS CHAPTER 19)
13
14    RICARDO BARCENA, individually; SWIFT
14    TRANSPORTATION CO. OF AZ, LLC; and
15    DOES I through X, inclusive; ROE
15
16    CORPORATIONS XI through XX, inclusive,
16
17                   Defendants.
17
18
18
19
19           Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
20
20    parties appearing in the above-entitled action as indicated below:
21
21
22           Defendant       SWIFT TRANSPORTATION COMPANY                      $223.00
22                           OF AZ, LLC
23
23
24    ///
24
25    ///
25
26
      ///
26
27
      ///
28
                                                        1

                                    Case Number: A-21-828897-C
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 30 of 45




 11         Defendant     RICARDO BARCENA                                 $30.00
 22
            TOTAL                                                         $253.00
 33

 44
            DATED this 25th day of February, 2021.
 55
                                               RESNICK & LOUIS, P.C.
 66

 77
                                               /s/ Melissa J. Roose
 88                                            MELISSA J. ROOSE, ESQ.
                                               Nevada Bar No. 7889
  9                                            JOSHUA Y. ANG, ESQ.
 9
                                               Nevada Bar No. 14026
10
10                                             8925 West Russell Road, Suite 220
11                                             Las Vegas, NV 89148
11                                             Attorneys for Defendant Ricardo Barcena and
12                                             Swift Transportation Co. of AZ LLC
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     2
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 31 of 45




                                       CERTIFICATE OF SERVICE
 11

 22            I HEREBY CERTIFY that service of the foregoing INITIAL APPEARANCE FEE
      DISCLOSURE (NRS CHAPTER 19) was served this 25th day of February 2021, by:
 33

 44
      [ ]      BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
 55            postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada,
               addressed as set forth below.
 66
      [ ]      BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
 77            number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
               A printed transmission record is attached to the file copy of this document.
 88
  9   [ ]      BY PERSONAL SERVICE: by causing personal delivery by an employee of Resnick
 9
               & Louis, P.C. of the document(s) listed above to the person(s) at the address(es) set
10
10             forth below.
11
11    [X]      BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
12             services the document(s) listed above to the Counsel set forth on the service list on this
12             date pursuant to EDCR Rule 7.26(c)(4).
13
13
14          Justin G. Randall, Esq.
14          ER INJURY ATTORNEYS
15          4795 South Durango Drive
15          Las Vegas, NV 89147
16          Attorneys for Plaintiff
16
17
17
18
18
19
19                                                   /s/ Jennifer L. Meacham
20                                                   An Employee of Resnick & Louis, P.C.
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                        3
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 32 of 45
                                                                            Electronically Filed
                                                                            2/25/2021 11:24 AM
                                                                            Steven D. Grierson
                                                                            CLERK OF THE COURT



 11   ANS
      RESNICK & LOUIS, P.C.
 22   MELISSA J. ROOSE, ESQ.
      Nevada Bar No. 7889
 33   JOSHUA Y. ANG, ESQ.
      Nevada Bar No. 14026
 44   8925 West Russell Road, Suite 220
      Las Vegas, NV 89148
 55   mroose@rlattorneys.com
      jang@rlattorneys.com
 66
      Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
 77   Attorneys for Defendant Ricardo Barcena and
      Swift Transportation Co. of AZ LLC
 88
  9                                     DISTRICT COURT
 9                                   CLARK COUNTY, NEVADA
10
10    MITCHELL SAVOY, an individual,                       CASE NO.: A-21-828897-C
11                                                         DEPT. NO.: 29
11
                     Plaintiff,
12
12                                                         DEFENDANT RICARDO BARCENA
13    v.                                                   AND SWIFT TRANSPORTATION
13                                                         CO. OF AZ LLC’S ANSWER TO
14    RICARDO BARCENA, individually; SWIFT                 PLAINTIFF’S AMENDED
14    TRANSPORTATION CO. OF AZ, LLC; and                   COMPLAINT
15    DOES I through X, inclusive; ROE
15
16    CORPORATIONS XI through XX, inclusive,
16
17                   Defendants.
17
18
18            COME NOW Defendants, SWIFT TRANSPORTATION CO. OF AZ, LLC, (hereinafter
19
19    “Swift”) and RICARDO BARCENA (hereinafter “Barcena”) (collectively “Defendants”) by and
20
20    through their counsel of record, MELISSA J. ROOSE, ESQ. and JOSHUA Y. ANG, ESQ., of
21
21    the law offices of RESNICK & LOUIS, P.C., and hereby answer Plaintiff’s Amended Complaint
22
22    as follows:
23
23                                    GENERAL ALLEGATIONS
24
24         1. Answering Paragraphs 1, 2 and 3 of Plaintiff’s Amended Complaint, the allegations
25
25    contained therein do not assert claims against Defendants; therefore, no response is required. To
26
      the extent that a response is necessary, these Answering Defendants state they lack sufficient
26
27
28
                                                       1

                                   Case Number: A-21-828897-C
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 33 of 45




 11   information or knowledge to enable them to answer said allegations, and based thereon, deny the

 22   allegations contained therein.

 33      2. Answering Paragraph 4 of Plaintiff’s Amended Complaint, Defendants state that this

 44   paragraph contains purported legal conclusions and/or statements and recitations of law, rather

 55   than allegations, and as such, no response is necessary. To the extent that a response is necessary,

 66   as to these Answering Defendants, Defendants deny the allegations contained therein.

 77      3. Answering Paragraph 5 of Plaintiff’s Amended Complaint, Defendants admit only that on

 88   July 1, 2020, Barcena operated the subject 2019 tractor; however, Defendants lack sufficient
  9   information or knowledge as to “at all times mentioned herein” to enable them to answer said
 9
10    allegations, and based thereon, deny the remainder of the allegations contained therein.
10
11       4. Answering Paragraph 6 of Plaintiff’s Amended Complaint, Deny.
11
12       5. Answering Paragraph 7 of Plaintiff’s Amended Complaint, Defendants admit only that,
12
13    upon information and belief, Plaintiff was present at the subject intersection in Henderson,
13
14    Nevada on July 1, 2020; however, Defendants lack sufficient information or knowledge as to “at
14
15    all times mentioned herein” to enable them to answer said allegations, and based thereon, deny
15
16    the remainder of the allegations contained therein.
16
17       6. Answering Paragraphs 8, 9, 10, 11 and 12 of Plaintiff’s Amended Complaint, Defendants
17
18
      state that these paragraphs contain purported legal conclusions and/or statements and recitations
18
19
      of law, rather than allegations, and as such, no response is necessary. To the extent that a
19
20
      response is necessary, Defendants deny the allegations contained therein. Defendants further
20
21
      deny Plaintiff was damaged in any sum whatsoever.
21
22
22
23                                      FIRST CAUSE OF ACTION
23                                             (Negligence)
24
         7. Answering Paragraph 13 of Plaintiff’s Amended Complaint, Defendants hereby
24
25
      incorporate their responses to Paragraphs 1-12 as though fully contained herein.
25
26
         8. Answering Paragraphs 14, 15, 16, 17, 18 and 19 of Plaintiff’s Amended Complaint,
26
27
      Defendants state that these paragraphs contain purported legal conclusions and/or statements and
28
                                                       2
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 34 of 45




 11   recitations of law, rather than allegations, and as such, no response is necessary. To the extent

 22   that a response is necessary, Defendants deny the allegations contained therein. Defendants

 33   further deny Plaintiff was damaged in any sum whatsoever.

 44
                                     SECOND CAUSE OF ACTION
 55                                      (Negligence Per Se)
 66      9. Answering Paragraph 20 of Plaintiff’s Amended Complaint, Defendants hereby
 77   incorporate their responses to Paragraphs 1-19 as though fully contained herein.
 88      10. Answering Paragraphs 21 and 22 of Plaintiff’s Amended Complaint, Defendants state
  9
 9    that these paragraphs contain purported legal conclusions and/or statements and recitations of
10
10    law, rather than allegations, and as such, no response is necessary. To the extent that a response
11
11    is necessary, Defendants deny the allegations contained therein.        Defendants further deny
12
12    Plaintiff was damaged in any sum whatsoever.
13
13
14                                    THIRD CAUSE OF ACTION
14
                                        (Negligent Entrustment)
15
15       11. Answering Paragraph 23 of Plaintiff’s Amended Complaint, Defendants hereby
16
16    incorporate their responses to Paragraphs 1-22 as though fully contained herein.
17
17       12. Answering Paragraph 24 of Plaintiff’s Amended Complaint, Deny.
18
18       13. Answering Paragraphs 25, 26, 27, 28, 29 and 30 of Plaintiff’s Amended Complaint,
19
19    Defendants state that these paragraphs contain purported legal conclusions and/or statements and
20
20    recitations of law, rather than allegations, and as such, no response is necessary. To the extent
21
21    that a response is necessary, Defendants deny the allegations contained therein. Defendants
22
22    further deny Plaintiff was damaged in any sum whatsoever.
23
23
24
                                  FOURTH CAUSE OF ACTION
24
25                              (Negligent Hiring against Defendant
25                          SWIFT TRANSPORTATION SERVICES, LLC)
26
         14. Answering Paragraph 31 of Plaintiff’s Amended Complaint, Defendants hereby
26
27
      incorporate their responses to Paragraphs 1-30 as though fully contained herein.
28
                                                      3
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 35 of 45




 11      15. Answering Paragraph 32 of Plaintiff’s Amended Complaint, Defendants admit to Swift

 22   Transportation Co. of AZ, LLC as the employer of Barcena; however, Defendants lack sufficient

 33   information or knowledge as to “hired….to operate the Vehicle” to enable them to answer said

 44   allegations, and based thereon, deny the remainder of the allegations contained therein.

 55      16. Answering Paragraphs 33, 34, 35 and 36 of Plaintiff’s Amended Complaint, Defendants

 66   state that these paragraphs contain purported legal conclusions and/or statements and recitations

 77   of law, rather than allegations, and as such, no response is necessary. To the extent that a

 88   response is necessary, Defendants deny the allegations contained therein. Defendants further
  9   deny Plaintiff was damaged in any sum whatsoever.
 9
10
10                                  FIFTH CAUSE OF ACTION
11                             (Respondent Superior against Defendant
11                          SWIFT TRANSPORTATION SERVICES, LLC)
12
12       17. Answering Paragraph 1 [SIC 37] of Plaintiff’s Amended Complaint, Defendants hereby
13
13    incorporate their responses to Paragraphs 1-36 as though fully contained herein.
14
14       18. Answering Paragraphs 2 [SIC 38], 3 [SIC 39], 4 [SIC 40] and 5 [SIC 41] of Plaintiff’s
15
15    Amended Complaint, Defendants state that these paragraphs contain purported legal conclusions
16
16    and/or statements and recitations of law, rather than allegations, and as such, no response is
17
17    necessary. To the extent that a response is necessary, Defendants deny the allegations contained
18
18    therein. Defendants further deny Plaintiff was damaged in any sum whatsoever.
19
19                                    AFFIRMATIVE DEFENSES
20
20                                 FIRST AFFIRMATIVE DEFENSE
21
21           Defendants deny each and every allegation not specifically admitted herein.
22
22                                SECOND AFFIRMATIVE DEFENSE
23
23           Defendants deny the breach of any duty whatsoever to Plaintiff.
24
24                                 THIRD AFFIRMATIVE DEFENSE
25
25           Defendants deny that Defendants caused damages to Plaintiff.
26
26                               FOURTH AFFIRMATIVE DEFENSE
27
             Defendants affirmatively allege that Plaintiff’s Amended Complaint, and each and every
28
                                                      4
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 36 of 45




 11   portion thereof, fails to set forth facts sufficient to constitute any viable cause of action as

 22   against these answering Defendants.

 33                                 FIFTH AFFIRMATIVE DEFENSE

 44           Defendants affirmatively allege that Plaintiff failed to state claims for which relief can

 55   be granted.

 66                                 SIXTH AFFIRMATIVE DEFENSE

 77           Defendants affirmatively allege the claims asserted in the Complaint are barred by the

 88   applicable statute of limitations and/or laches.
  9                               SEVENTH AFFIRMATIVE DEFENSE
 9
10            Defendants affirmatively allege that Plaintiff failed to make reasonable effort to mitigate
10
11    the damages, if any, in whole or in part.
11
12                                 EIGHTH AFFIRMATIVE DEFENSE
12
13            Defendants affirmatively allege that Plaintiff’s claims are barred by Plaintiff’s
13
14    assumption of the risk.
14
15                                  NINTH AFFIRMATIVE DEFENSE
15
16            Defendants affirmatively allege that at or about the time or place referenced in Plaintiff’s
16
17    Amended Complaint, if Plaintiff suffered any injury or damages, any such injury or damage was
17
18
      proximately and legally caused and contributed to by the negligence and fault of Plaintiff, and
18
19
      that said negligence and fault of Plaintiff reduces, pro rata, any recovery otherwise available to
19
20
      Plaintiff.
20
21
                                   TENTH AFFIRMATIVE DEFENSE
21
22
              Defendants allege that at all times and places alleged in the Complaint, Plaintiff did not
22
23
      exercise ordinary care, caution, or prudence in the premises to avoid the loss herein complained
23
24
      of, and that same was directly and proximately contributed to and caused by the negligence,
24
25
      misconduct, and fault of Plaintiff, which exceeded that of Defendant, if any, and Plaintiff is
25
26
      thereby barred from any recovery against Defendant.
26
27
28
                                                         5
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 37 of 45




 11                               ELEVENTH AFFIRMATIVE DEFENSE

 22             Defendants affirmatively allege and without admitting Plaintiff has suffered, or will

 33   suffer, any damages or injuries as a result of conduct alleged in Plaintiff’s Amended Complaint,

 44   that any damages or injuries which were, or will be, sustained by Plaintiff were caused in whole

 55   or in part by the negligence and/or tortious acts, omissions and/or conduct of persons, parties or

 66   entities other than Defendants over whom Defendants had no control.                  Any damages

 77   recoverable by Plaintiff must be diminished in proportion to the amount of fault attributed to

 88   said other persons, parties, or entities.
  9                                TWELFTH AFFIRMATIVE DEFENSE
 9
10              Defendants affirmatively allege that Plaintiff’s Amended Complaint and causes of action
10
11    against these answering Defendants fail to set forth acts sufficient to give rise to exemplary or
11
12    punitive damages.
12
13                               THIRTEENTH AFFIRMATIVE DEFENSE
13
14              Defendants incorporate any and all affirmative defenses of any and all parties hereto.
14
15                              FOURTEENTH AFFIRMATIVE DEFENSE
15
16              Defendants hereby raise the following defenses, which through subsequent discovery
16
17    may further be supported by facts, all of which may not presently be known, as follows: accord
17
18
      and satisfaction, arbitration and award, assumption of risk, estoppel, economic loss doctrine,
18
19
      failure to mitigate damages, failure to minimize damages, laches, lack of jurisdiction, payment,
19
20
      release, res judicata, collateral estoppel, statute of limitations, settlement and release, and
20
21
      waiver.
21
22
                                  FIFTEENTH AFFIRMATIVE DEFENSE
22
23
                That it has been necessary for Defendants to employ the services of an attorney to
23
24
      defend this action, and a reasonable sum should be allowed Defendants for attorney’s fees,
24
25
      together with costs, expended in this action.
25
26
      ///
26
27
      ///
28
                                                         6
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 38 of 45




 11                             SIXTEENTH AFFIRMATIVE DEFENSE

 22          Pursuant to NRCP 11, all possible affirmative defenses may not have been alleged

 33   herein, insofar as sufficient facts were not available after reasonable inquiry upon the filing of

 44   Defendants’ Answer and, therefore, Defendants reserve the right to amend this Answer to allege

 55   additional affirmative defenses if subsequent investigation warrants.

 66          WHEREFORE, having fully answered Plaintiff’s Amended Complaint, Defendants

 77   respectfully request the following relief:

 88          1.      That Plaintiff takes nothing by virtue of the Complaint;
  9          2.      That the Complaint be dismissed with prejudice and that Defendants be awarded
 9
10                   judgment in this action;
10
11           3.      That Defendants be awarded their costs incurred herein;
11
12           4.      That Defendants be awarded their attorney’s fees; and
12
13           5.      For such other and further relief as the Court deems just and proper.
13
14           DATED this 25th day of February 2021.
14
15                                                 RESNICK & LOUIS, P.C.
15
16
16
17                                                 /s/ Melissa J. Roose
17                                                 MELISSA J. ROOSE, ESQ.
18                                                 Nevada Bar No. 7889
18                                                 JOSHUA Y. ANG, ESQ.
19                                                 Nevada Bar No. 14026
19                                                 8925 West Russell Road, Suite 220
20                                                 Las Vegas, NV 89148
20                                                 Attorneys for Defendants Ricardo Barcena and
21
                                                   Swift Transportation Co. of AZ LLC
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                      7
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 39 of 45




                                       CERTIFICATE OF SERVICE
 11

 22            I HEREBY CERTIFY that service of the foregoing DEFENDANT SWIFT
      TRANPORTATION COMPANY OF AZ, LLC’ S ANSWER TO PLAINTIFF’S
 33
      AMENDED COMPLAINT was served this 25th day of February 2021, by:
 44

 55   [ ]      BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada,
 66
               addressed as set forth below.
 77
      [ ]      BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
 88            number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
  9            A printed transmission record is attached to the file copy of this document.
 9
10    [ ]      BY PERSONAL SERVICE: by causing personal delivery by an employee of Resnick
10
               & Louis, P.C. of the document(s) listed above to the person(s) at the address(es) set
11             forth below.
11
12
12    [X]      BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
13             services the document(s) listed above to the Counsel set forth on the service list on this
13             date pursuant to EDCR Rule 7.26(c)(4).
14
14          Justin G. Randall, Esq.
15
15          ER INJURY ATTORNEYS
16          4795 South Durango Drive
16          Las Vegas, NV 89147
17          Attorneys for Plaintiff
17
18
18
19
19
20
20                                                   /s/ Jennifer L. Meacham
21                                                   An Employee of Resnick & Louis, P.C.
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                        8
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 40 of 45
                                                                          Electronically Filed
                                                                          2/25/2021 11:30 AM
                                                                          Steven D. Grierson
                                                                          CLERK OF THE COURT



 11   DMJT
      RESNICK & LOUIS, P.C.
 22   MELISSA J. ROOSE, ESQ.
      Nevada Bar No. 7889
 33   JOSHUA Y. ANG, ESQ.
      Nevada Bar No. 14026
 44   8925 West Russell Road, Suite 220
      Las Vegas, NV 89148
 55   mroose@rlattorneys.com
      jang@rlattorneys.com
 66
      Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
 77   Attorneys for Defendant Ricardo Barcena and
      Swift Transportation Co. of AZ LLC
 88
  9                                   DISTRICT COURT
 9                                 CLARK COUNTY, NEVADA
10
10    MITCHELL SAVOY, an individual,                      CASE NO.: A-21-828897-C
11                                                        DEPT. NO.: 29
11
                    Plaintiff,
12
12                                                        DEMAND FOR JURY TRIAL
13    v.
13
14    RICARDO BARCENA, individually; SWIFT
14    TRANSPORTATION CO. OF AZ, LLC; and
15    DOES I through X, inclusive; ROE
15
16    CORPORATIONS XI through XX, inclusive,
16
17                  Defendants.
17
18
18           COME NOW Defendants, SWIFT TRANSPORTATION CO. OF AZ, LLC, and
19
19    RICARDO BARCENA by and through their counsel of record MELISSA J. ROOSE, ESQ. and
20
20    ///
21
21    ///
22
22    ///
23
23    ///
24
24    ///
25
25    ///
26
      ///
26
27
28
                                                      1

                                  Case Number: A-21-828897-C
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 41 of 45




 11    JOSHUA Y. ANG, ESQ., of the law firm RESNICK & LOUIS, P.C., and hereby submit their

 22   demand for a trial by jury.

 33          DATED this 25th day of February 2021.

 44                                            RESNICK & LOUIS, P.C.

 55
                                               /s/ Melissa J. Roose
 66                                            MELISSA J. ROOSE, ESQ.
                                               Nevada Bar No. 7889
 77                                            JOSHUA Y. ANG, ESQ.
                                               Nevada Bar No. 14026
 88                                            8925 West Russell Road, Suite 220
  9                                            Las Vegas, NV 89148
 9
                                               Attorneys for Defendant Ricardo Barcena and
10                                             Swift Transportation Co. of AZ LLC
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     2
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 42 of 45




                                       CERTIFICATE OF SERVICE
 11

 22            I HEREBY CERTIFY that service of the foregoing DEMAND FOR JURY TRIAL
      was served this 25th day of February 2021, by:
 33

 44
      [ ]      BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
 55            postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada,
               addressed as set forth below.
 66
      [ ]      BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
 77            number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
               A printed transmission record is attached to the file copy of this document.
 88
  9   [ ]      BY PERSONAL SERVICE: by causing personal delivery by an employee of Resnick
 9
               & Louis, P.C. of the document(s) listed above to the person(s) at the address(es) set
10
10             forth below.
11
11    [X]      BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
12             services the document(s) listed above to the Counsel set forth on the service list on this
12             date pursuant to EDCR Rule 7.26(c)(4).
13
13
14          Justin G. Randall, Esq.
14          ER INJURY ATTORNEYS
15          4795 South Durango Drive
15          Las Vegas, NV 89147
16          Attorneys for Plaintiff
16
17
17
18
18
19
19                                                   /s/ Jennifer L. Meacham
20                                                   An Employee of Resnick & Louis, P.C.
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                        3
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 43 of 45
                                                                             Electronically Filed
                                                                             2/25/2021 11:36 AM
                                                                             Steven D. Grierson
                                                                             CLERK OF THE COURT



 11   DSST
      RESNICK & LOUIS, P.C.
 22   MELISSA J. ROOSE, ESQ.
      Nevada Bar No. 7889
 33   JOSHUA Y. ANG, ESQ.
      Nevada Bar No. 14026
 44   8925 West Russell Road, Suite 220
      Las Vegas, NV 89148
 55   mroose@rlattorneys.com
      jang@rlattorneys.com
 66
      Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
 77   Attorneys for Defendant Ricardo Barcena and
      Swift Transportation Co. of AZ LLC
 88
  9                                     DISTRICT COURT
 9                                   CLARK COUNTY, NEVADA
10
10    MITCHELL SAVOY, an individual,                        CASE NO.: A-21-828897-C
11                                                          DEPT. NO.: 29
11
                     Plaintiff,
12
12                                                          NRCP 7.1 DISCLOSURE
13    v.                                                    STATEMENT
13
14    RICARDO BARCENA, individually; SWIFT
14    TRANSPORTATION CO. OF AZ, LLC; and
15    DOES I through X, inclusive; ROE
15
16    CORPORATIONS XI through XX, inclusive,
16
17                   Defendants.
17
18
18
19
19           COMES NOW, Defendant, SWIFT TRANSPORTATION CO. OF AZ, LLC, by and
20
20    through its attorneys of record, MELISSA J. ROOSE, ESQ. and JOSHUA Y. ANG, ESQ., of
21
21    the law firm of RESNICK & LOUIS, P.C., and hereby provides its NRCP 7.1 disclosure
22
22    statement as follows:
23
23           Swift Transportation Co of AZ, LLC discloses that it is a limited liability company
24
24    organized under the law of the State of Delaware. Its principal place of business is in the State
25
25    of Arizona. Its sole member is Swift Transportation Co., LLC.
26
             Swift Transportation Co., LLC is a limited liability company organized under the law of
26
27
      the State of Delaware. Its principal place of business is in the State of Arizona. The sole
28
                                                        1

                                    Case Number: A-21-828897-C
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 44 of 45




 11   member of Swift Transportation Co., LLC is Knight-Swift Transportation Holdings, Inc., a

 22   publicly traded corporation organized under the law of the State of Delaware, with a principal

 33   place of business in the State of Arizona. No publicly traded entity owns more than 10% of its

 44   stock.

 55            DATED this 25th day of February, 2021.

 66                                               RESNICK & LOUIS, P.C.

 77
                                                  /s/ Melissa J. Roose
 88                                               MELISSA J. ROOSE, ESQ.
  9                                               Nevada Bar No. 7889
 9                                                JOSHUA Y. ANG, ESQ.
10                                                Nevada Bar No. 14026
10                                                8925 West Russell Road, Suite 220
11                                                Las Vegas, NV 89148
11
                                                  Attorneys for Defendant Ricardo Barcena and
12                                                Swift Transportation Co. of AZ LLC
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                        2
      Case 2:21-cv-00361-RFB-NJK Document 1 Filed 03/02/21 Page 45 of 45




                                       CERTIFICATE OF SERVICE
 11

 22            I HEREBY CERTIFY that service of the foregoing NRCP 7.1 DISCLOSURE
      STATEMENT was served this 25th day of February 2021, by:
 33

 44
      [ ]      BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
 55            postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada,
               addressed as set forth below.
 66
      [ ]      BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
 77            number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
               A printed transmission record is attached to the file copy of this document.
 88
  9   [ ]      BY PERSONAL SERVICE: by causing personal delivery by an employee of Resnick
 9
               & Louis, P.C. of the document(s) listed above to the person(s) at the address(es) set
10
10             forth below.
11
11    [X]      BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
12             services the document(s) listed above to the Counsel set forth on the service list on this
12             date pursuant to EDCR Rule 7.26(c)(4).
13
13
14          Justin G. Randall, Esq.
14          ER INJURY ATTORNEYS
15          4795 South Durango Drive
15          Las Vegas, NV 89147
16          Attorneys for Plaintiff
16
17
17
18
18
19
19                                                   /s/ Jennifer L. Meacham
20                                                   An Employee of Resnick & Louis, P.C.
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                        3
